A sudden situation was occasioned by the pulling out from the sidewalk of the red car in front of the Turner car and between the approaching street car. The evidence shows that Turner did apply his brakes, but instead of stopping his car, he pulled onto the track of the street railway company in front of the approaching street car.
We have again carefully considered the evidence, and are of opinion that the trial court was only warranted in submitting to the jury the simple negligence count and that the verdict rendered does not indicate that it was predicated alone upon the simple negligence count.
Opinion extended, application for rehearing overruled.
GARDNER, C. J., and BROWN and FOSTER, JJ., concur.